SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                       May 21, 2021



In the Court of Appeals of Georgia
 A21A0630. WENTZ et al. v. EMORY HEALTHCARE, INC. et al.

      MILLER, Presiding Judge.

      George Westley Wentz and Betty Suzanne Wentz (collectively, “Wentz”),

plaintiffs in the civil action below, appeal from the trial court’s order granting

summary judgment to the defendants, Emory Healthcare Inc., d/b/a Emory University

Hospital Midtown, et al. (collectively, “Emory”) and dismissing the complaint with

prejudice. Wentz contends that summary judgment was inappropriate because there

are genuine issues of material fact as to his claims of battery and simple negligence.1

Wentz, however, has failed to demonstrate that the trial court’s judgment was

erroneous, and we therefore affirm.

      1
         Emory has filed a motion to dismiss this appeal on the ground that Wentz
filed his appellate brief one day after the deadline (as extended) to do so. That motion
is hereby denied.
      “Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. In reviewing a grant or

denial of summary judgment, we owe no deference to the trial court’s ruling and we

review de novo both the evidence and the trial court’s legal conclusions.” (Citations

and punctuation omitted.) Swint v. Alphonse, 348 Ga. App. 199, 199-200 (820 SE2d

312) (2018).

      So viewed, the record shows that, in March 2016, Wentz underwent a

laminectomy at a hospital owned by Emory Healthcare, Inc. A foley catheter was

placed during the procedure and, two days later, a nurse improperly removed the

catheter without first deflating the balloon. Wentz filed a civil action against Emory

but later voluntarily dismissed his case. He then filed a renewal complaint based on

the same allegations.2 The renewal complaint did not indicate precisely what theory

of recovery Wentz was pursuing, but it alleged that the nurse’s failure to deflate the

balloon violated “the basic and appropriate standard of care for nursing.”




      2
       The trial court dismissed the renewal complaint as barred by res judicata, but
we reversed that decision, concluding that Wentz’s voluntary dismissal of the first
complaint was without prejudice. Wentz v. Emory Healthcare, Inc., 347 Ga. App. 302
(819 SE2d 296) (2018).

                                          2
      Emory treated the action as a medical malpractice suit, and, after the discovery

period ended, it filed a motion for summary judgment arguing that Wentz had failed

to produce the expert witness testimony necessary to support his claim of professional

negligence. Wentz, in turn, filed a motion to extend discovery. The trial court held a

hearing on the motions, during which it indicated that it would grant Emory’s motion

for summary judgment and deny Wentz’s request for additional time to secure expert

testimony. Wentz then asserted that he had raised not only a claim of professional

negligence, but also a claim of simple battery, which does not require a professional

opinion. The trial court asked the parties to file supplemental briefs addressing “the

battery issue.”

      In his supplemental brief, Wentz asserted that, although he initially consented

to the nurse’s removal of the catheter, he withdrew that consent by vehemently

protesting and telling the nurse to stop after she began the removal. He contended that

the nurse was negligent for failing to deflate the balloon before removing the catheter,

and he maintained that the nurse’s failure to stop removing the catheter in light of his

protests was a battery. The trial court ruled in Emory’s favor, concluding that Wentz

had not raised a claim for battery in either his complaint or renewal complaint and,

moreover, that all of Wentz’s claims sounded in professional negligence. The trial

                                           3
court further determined that, even if Wentz had raised a battery claim based on his

withdrawal of consent to the removal of the catheter, that claim failed because he did

not establish that it would have been feasible for the nurse to stop removing the

catheter without the cessation being detrimental to his health. Accordingly, the trial

court granted summary judgment to Emory as to all remaining claims, and it

dismissed the renewal complaint with prejudice. Wentz then filed this appeal.

      On appeal, Wentz asserts that he raised two claims for which summary

judgment was inappropriate: battery and simple negligence. He contends that the

nurse committed a battery against him by continuing to remove the catheter even after

he protested, and he asserts that the nurse committed simple negligence by failing to

follow the manufacturer’s instructions as to how the catheter must be removed. We

are not persuaded that the trial court erred.

      1. First, as to the battery claim, Wentz’s claim of error fails because he has not

established that the nurse could have stopped removing the catheter without the

cessation being detrimental to his health. Our precedent is clear that, absent such a

showing, Wentz cannot sustain a claim for battery.

      It is true that “[a] medical touching without consent constitutes the intentional

tort of battery for which an action will lie.” (Citation omitted.) Roberts v. Connell,

                                           4
312 Ga. App. 515, 517 (1) (718 SE2d 862) (2011). Further, Georgia law has long-

recognized that a patient can withdraw his consent to a medical examination or

treatment even after that procedure is underway. See Mims v. Boland, 110 Ga. App.

477, 483 (1) (b) (138 SE2d 902) (1964). But for a medical practitioner to be subject

to liability for battery based on continuing a treatment after the patient has withdrawn

his consent, the plaintiff must prove two essential elements: (1) that when

withdrawing his consent, the patient acted or used language that left “no room for

doubt in the minds of reasonable men that in view of all the circumstances consent

was actually withdrawn,” and (2) that it was “medically feasible for the [practitioner]

to desist in the treatment or examination at that point without the cessation being

detrimental to the patient’s health or life from a medical viewpoint.” Id. at 483-484

(1) (b). See also Williams v. Lemon, 194 Ga. App. 249, 250 (2) (390 SE2d 89) (1990)

(same). “The burden of proving each of these essential conditions is upon the

plaintiff, and with regard to the second condition, it can only be proved by medical

evidence as medical questions are involved.” Mims, supra, 110 Ga. App. at 484 (1)

(b).

       Here, assuming arguendo that Wentz submitted evidence as to the first element

– that he undoubtedly withdrew his consent during the removal procedure – he clearly

                                           5
has not identified any evidence as to the second element – that the nurse could have

stopped removing the catheter without the cessation being detrimental to his health.

Indeed, the trial court applied this principle and cited Mims in issuing its ruling , but

Wentz’s appellate brief does not address this issue at all. Moreover, although “it is

not the function of this Court to cull the record on behalf of a party,” our review of

the record has revealed no expert witness testimony to this effect or any other

competent evidence supporting this second prong. See Jenkins v. Sallie Mae, Inc.,

286 Ga. App. 502, 505 (3) (649 SE2d 802) (2007) (refusing to cull the record on

behalf of party who failed to cite to specific portion of record to establish fact).

Emory was, therefore, entitled to summary judgment on any battery claim.

       2. As to Wentz’s assertion that his complaint raised a claim of simple

negligence, we conclude that this issue is not properly before us because Wentz did

not raise it before the trial court.

       The purpose behind summary judgment is to dispose of litigation
       expeditiously and avoid useless time and expense to go through a jury
       trial. This purpose is thwarted when a party may withhold meritorious
       legal arguments until appeal. Allowing a party to raise new arguments
       also ignores the duties and responsibilities placed on the parties by
       OCGA § 9-11-56 . Each party has a duty to present his best case on a
       motion for summary judgment. This Court has specifically held that, in

                                           6
       responding to a motion for summary judgment, plaintiffs have a
       statutory duty to produce whatever viable theory of recovery they might
       have or run the risk of an adjudication on the merits of their case.


(Punctuation omitted). Pfeiffer v. Ga. Dept. of Transp. , 275 Ga. 827, 828 (2) (573

SE2d 389) (2002).

       Here, at the hearing on Emory’s motion for summary judgment, Wentz asserted

that he had raised not only a claim of professional negligence, but also a claim of

battery, and he argued that the battery claim could survive even without an expert

affidavit. Notably, Wentz did not contend at that time that he had also asserted a

negligence claim that could survive without an expert affidavit. The trial court

directed the parties to file briefs “just on the battery issue,” and Wentz titled his brief

“Plaintiff’s Brief in Opposition to Defendants’ Motion for Summary Judgment as to

Plaintiff’s Battery Claims.” In the brief, Wentz argued that the nurse’s removal of the

catheter was a battery because (a) when he consented to the procedure, he was not

informed that the removal would be performed without deflating the balloon, and

(b) he withdrew his consent when he experienced excruciating pain, thus rendering

the nurse’s continued removal of the catheter a battery. Again, although Wentz clearly

contended that he had raised a claim of battery which would survive summary


                                            7
judgment, he did not contend that he had also raised a claim of ordinary negligence.

Wentz’s failure to raise this legal argument before the trial court precludes him from

raising it on appeal. See Pfeiffer, supra, 275 Ga. at 828-829 (2).

      Under the circumstances, Wentz has failed to show that the trial court erred by

granting summary judgment, and we therefore affirm the trial court’s judgment.

      Judgment affirmed. Hodges and Pipkin, JJ., concur.




                                          8